Citation Nr: 0015675	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for a dorsal 
(thoracic) spine disability, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 40 percent disabling.  

3.  Entitlement to service connection for a pancreatic 
disability, to include on a secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
September 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In June 1998, the Board decided three issues in the veteran's 
appeal, remanded one issue to the RO and determined that the 
fourth issue on appeal was moot.  While the case was in 
remand status, the issues of entitlement to increased 
evaluations for the dorsal and lumbar spines were perfected.  
The case has been returned to the Board and is ready for 
further review.  

The issues of entitlement to an increased evaluations for a 
dorsal spine and lumbar spine disabilities will be the 
subject of the remand that follows this decision.  


FINDINGS OF FACT

1.  The veteran has provided no nexus between his claimed 
pancreatitis and service, a service-connected disability or 
for medication taken for a service-connected disability.  

2.  The claim of entitlement to service connection for a 
pancreatic disability on a direct or on a secondary basis, is 
not plausible.  

3.  The claim of entitlement to service connection for a 
pancreatic disability on a direct basis due to alcohol abuse 
lacks entitlement under the law.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
pancreatic disability on a direct basis or on a secondary 
basis is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim of entitlement to direct service connection for 
a pancreatic disability due to alcohol abuse is legally 
insufficient.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303(c), Part 4, § 4.7 (1999) ; Sabonis 
v. Brown, 6 Vet. App. 426 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Pancreatic Disability

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in service or for aggravation of a preexisting injury 
suffered or disease contracted in service if the disability 
is not a result of the veteran's own willful misconduct. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 
Vet. App. 488, 494-95 (1997

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) 
(1999).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1999).  See Allen v. Brown, 8 Vet. App. 448 
(holding that when aggravation of a non-service-connected 
disorder is proximately due to or is the result of a service-
connected disability, that extent of aggravation is service 
connected on a secondary basis).  

A claim for secondary service connection, like all claims, 
must be well-grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a) (West 1991).  The 
test is an objective one which explores the likelihood of 
prevailing on the claim under the applicable standards.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
claim need not be conclusive, it must be accompanied by 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107 (West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The veteran's service medical records do not show any 
complaints, diagnosis, or treatment for a pancreatic 
disability.  In a September 1975 medical record, it is noted 
that he was in the Alcohol Rehabilitation Program in July and 
August 1974.  The veteran reported that he drank alcohol in 
moderation on occasion.  His March 1981 separation 
examination report is negative for any pancreatic disability.  
Private records dated in February 1994.  Show that the 
veteran complained of diarrhea, and the finding was, diarrhea 
possibly pancreatic insufficiency given the veteran's alcohol 
abuse while he was in the service.   On VA examination in 
March 1982, there was no finding of pancreatic disability.  

The veteran reported in a May 1994 statement that he had been 
treated at private facility and that it had been found that 
his pancreas was not functioning properly.  

In an undated VA stomach examination report, the examiner 
noted all of the medications that the veteran was taking, and 
stated that after a review of the Physicians Desk Reference, 
there was no reason to feel that the pancreatic problems were 
secondary to medications.  

VA outpatient records show that in September 1995, the 
veteran was treated and rule out pancreatitis was the 
diagnosis.  On VA examination in April 1996, the examiner 
reported that at that time, there was no true indication of 
pancreatitis.  On VA examination in July 1998, the examiner 
found irritable bowel syndrome.  It was opined that the 
veteran's medicines were not related to his pancreatitis.  It 
was noted that the VA chart was available and reviewed.  

As to secondary service connection, the veteran claims that 
he has pancreatitis that is related to his service-connected 
irritable bowel syndrome, or to medication taken for service-
connected disability.  The record as a whole fails to include 
any evidence of a nexus between a service-connected 
disability or medication taken for a service-connected 
disability and the claimed current pancreatic disability 
(medical evidence), and therefore the third requisite element 
for the presentation of a well grounded claim has not been 
met. Caluza v. Brown, 7 Vet. App. 498 (1995).  In fact, VA 
examiners have stated that the claimed pancreatic disability 
was not due to medication.   Accordingly, the claim must be 
denied since it is not well grounded.

The Board is aware of the veteran's statements offered in his 
behalf.  While the veteran is competent to provide evidence 
of visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Further, the veteran has provided no 
medical opinion linking any current disability to a service-
connected disability or to medication taken for a service-
connected disability.  Absent evidence of any current 
disability which is so associated by way of medical evidence, 
the Board finds the claim is not plausible.  Therefore, the 
Board finds that the veteran's claim for secondary service 
connection is not well grounded.

As to direct service connection, the veteran has stated that 
he has had a pancreatic disability since service.  There is 
no showing of a pancreatic disability in service, and the 
first indication of possible pancreas problems occurs in 
1994, many years after service separation.  In any event, and 
most importantly, there is no nexus opinion (medical 
evidence) relating the veteran's current pancreatic 
complaints to his military service.  Thus this claim is not 
well grounded.  

Because the veteran's claim for service connection on a 
direct or on a secondary basis is not well grounded, VA is 
under no duty to further assist him in developing facts 
pertinent to that claim. 38 U.S.C.A. § 5107(a) (West 1991).  


If the veteran wishes to complete his application for service 
connection for the disorder discussed above, he should submit 
competent medical evidence that shows a current diagnosis for 
the claimed disorder as well as a relationship between such 
disability and service, a service-connected disability, or 
medication taken for a service-connected disability.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 

As to service connection on a direct basis due to alcohol 
abuse in service, it is noted that a private examiner has 
stated that the veteran possibly had a pancreatic 
insufficiency due to alcohol abuse in service.  The record 
reflects that the veteran apparently was treated for alcohol 
problems in service.  As set forth above, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  
However, the law written by Congress specifically provides 
that no compensation shall be paid if the disability is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs. 38 U.S.C.A. § 1110; 38 C.F.R. §§3.1(n), 
3.301(c)(2) (1999).  Since the disposition of a claim that 
the veteran has a pancreatic disability due to alcohol use in 
service is based on the law and not on the facts of the case, 
the issue of well-groundedness is not considered, and the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a pancreatic disability, to include on 
a secondary basis, is denied.  


REMAND


The veteran seeks increased evaluations for his lumbar and 
dorsal spine disabilities.  
In July 1999, the veteran was examined by VA.  It was noted 
that the claims file and the veteran's administration chart 
were available and reviewed.  The veteran complained of 
constant back pain, with stiffness, fatigue, and lack of 
endurance of the spine.  On examination, flexion of the 
lumbar spine was to 50 degrees; extension was to 15 degrees; 
lateral bending was to 20 degrees, bilaterally; and rotation 
was to 30 degrees bilaterally.  It was reported that all 
movements were with stated pain and grimacing.  The examiner 
noted pain on palpation over the thoracic and lumbar spines; 
there was no muscle spasm.  Heel, toe and tandem walk were 
done within normal limits and Romberg was negative. Deep knee 
bends were done within normal limits.  Straight leg raises 
were positive with the right 0 to 10 degrees and the left at 
0 to 20 degrees with pain and grimacing. Muscle strength was 
5/5, bilaterally.  There were no postural abnormalities and 
no fixed deformities.  The examiner reported that the 
musculature of the back was normal and that there were no 
neurological abnormalities.  The pertinent diagnoses were, 
degenerative disc disease of the thoracic spine, and 
degenerative disc disease of the lumbosacral spine.  The 
examiner commented that, on examination, there were no 
neurological defects.  It was noted that there was no EMG 
evidence of the lower extremities that would support numbness 
and tingling in the lower extremities.  It was noted that the 
right leg symptoms were reported to be vascular in 1997.  The 
examiner stated that an EMG of the lower extremities needed 
to be considered to objectively rule out or rule in 
neurological deficits of the lower extremities.  It does not 
appear that an EMG of the lower extremities has been 
performed.  

With regard to the claim for an increase for the dorsal 
spine, the Board notes that service connection was granted in 
December 1997, and a 10 percent evaluation was assigned.  The 
10 percent rating presently assigned includes the maximum 
schedular evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5291 for limitation of motion of the dorsal spine.  The only 
applicable bases for an increased rating for the veteran's 
dorsal spine disability would be if there were a demonstrable 
deformity of the vertebral body (an additional 10 percent) or 
under the provisions of Diagnostic Code 5288 which pertains 
to ankylosis of the dorsal spine.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  The record does not reflect motion of the 
dorsal spine or if the dorsal spine is ankylosed.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the current severity of the 
service-connected lumbar and dorsal spine 
disabilities.  All indicated tests and 
studies should be conducted, including an 
EMG of the lower extremities, and all 
findings reported in detail.  Range of 
motion of the lumbar and dorsal spines 
should be given in degrees and the 
examiner should note any muscle spasm, 
deformity, or absent ankle jerk.  The 
examiner should indicate whether there is 
ankylosis of the dorsal spine.  In 
addition, the examiner should provide a 
definitive statement concerning any 
secondary neurological disorder found on 
examination.  The claims folder must be 
made available to the examiner for 
review.   All finding, opinions and bases 
therefor should be set forth in detail.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

3.  Thereafter, the RO should again 
review the veteran's claims.  This should 
include consideration of the assignment 
of a staged rating for the service- 
connected dorsal spine disability.  ( 
Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, 
separate or "staged" ratings may be 
assigned for separate periods of time 
based on the facts found).   Thereafter, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 



